        Case 1:20-cv-03486-RM-SKC Document 16 Filed 12/08/20 USDC Colorado Page 1 of 1
12/8/2020                                                                                  Register of Actions and Party Information
      Register of Actions
                   Filed by                      Case Number: 2020CV032078                                                                   Division: 21
                   Plaintiff/Petitioner
                   Filed by
                                                     Case Type: Fraud                                                                Judicial Officer: John L Wheeler
                   Defendant/Respondent
                   Filed by Court                Case Caption: Usic Locating Services LLC v. Project                                 Court Location: Arapahoe County
                                                               Resources Group Inc


       Filing ID           Date Filed         Authorizer           Organization            Filing Party        Document                           Document Title                     Document Security

       A09AFF79DF45A       11/25/2020 10:32   Michael York Ley     Burns Figa and Will P   Project Resources   Notice of Removal                  Notice of Filing of Notice of      Public
                           AM                                      C                       Group Inc           (Related Document)                 Removal




                                                                                                               Exhibit - Attach to Pleading/Doc   Exhibit A to Notice of Filing of   Protected
                                                                                                               (Related Document)                 Notice of Removal (Notice of
                                                                                                                                                  Removal Filed in Federal Court)

       N/A                 11/25/2020         N/A                  N/A                     N/A                 Case Closed                        N/A

       B603E3377CD10       11/16/2020 2:16    Matthew C Cooper,    GM Law PC               Usic Locating       Entry of Appearance                Entry of Appearance                Public
                           PM                 Peter Gould                                  Services Llc        (Related Document)

       N/A (Details)       11/10/2020 11:32   John L Wheeler       Arapahoe County         N/A                 Filing Other                       Supreme Court Notice regarding     Public
                           AM                                                                                                                     Pro Hac Vice for David B. Helms,
                                                                                                                                                  20PHV6346

       N/A (Details)       11/06/2020 6:12    John L Wheeler       Arapahoe County         N/A                 Order                              Order: Order - OUT OF STATE        Public
                           PM                                                                                  (Related Document)                 COUNSEL VERIFIED MOTION
                                                                                                                                                  REQUESTING PRO HAC VICE
                                                                                                                                                  ADMISSION OF DAVID B.
                                                                                                                                                  HELMS- Granted

       977F196B33E92       11/06/2020 1:09    Peter Gould          Squire Patton Boggs     Usic Locating       Motion                             OUT OF STATE COUNSEL               Public
                           PM                                      US                      Services Llc                                           VERIFIED MOTION
                                                                                                                                                  REQUESTING PRO HAC VICE
                                                                                                                                                  ADMISSION OF DAVID B.
                                                                                                                                                  HELMS




                                                                                                               Exhibit - Attach to Pleading/Doc   EXHIBIT 1 - AFFIDAVIT OF           Protected
                                                                                                                                                  DAVID B. HELMS




                                                                                                               Proposed Order                     Order - OUT OF STATE               Public
                                                                                                               (Related Document)                 COUNSEL VERIFIED MOTION
                                                                                                                                                  REQUESTING PRO HAC VICE
                                                                                                                                                  ADMISSION OF DAVID B.
                                                                                                                                                  HELMS

       20DB6BA218883       11/05/2020 4:35    Matthew C Cooper,    Squire Patton Boggs     Usic Locating       Return of Service                  Return of Service/Summons -        Public
                           PM                 Peter Gould          US                      Services Llc                                           Project Resources Group Inc
                                                                                                                                                  (11.5.20)

       N/A (Details)       10/27/2020 9:06    John L Wheeler       Arapahoe County         N/A                 Order                              Dispositive Motions Procedure      Public
                           AM                                                                                                                     Order

       N/A (Details)       10/27/2020 8:33    John L Wheeler       Arapahoe County         N/A                 Order - Case Management            Delay Reduction Order & Order      Public
                           AM                                                                                                                     Regarding Plan For Settlement

       2B543DC8D1C38       10/26/2020 5:43    Matthew C Cooper,    Squire Patton Boggs     Usic Locating       Complaint w/Jury Demand            Complaint w/Jury Demand            Public
                           PM                 Peter Gould          US                      Services Llc



                                                                                                               Civil Case Cover Sheet             Civil Case Cover Sheet             Public



                                                                                                               Summons                            Summons - PROJECT                  Public
                                                                                                                                                  RESOURCES GROUP, INC.




      Party Information
       Party Name                                                 Party Type                                       Party Status                             Attorney Name

       Project Resources Group Inc                                Defendant                                        Active                                   DANA L EISMEIER (Burns Figa and Will P C)
                                                                                                                                                            MICHAEL YORK LEY (Burns Figa and Will P C)

       Usic Locating Services Llc                                 Plaintiff                                        Active                                   MATTHEW C COOPER (Squire Patton Boggs US)
                                                                                                                                                            PETER SIMON GOULD (Squire Patton Boggs US)




                                                                                                                                                                                                         1/1
